Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
Amendments of Claims 21, 23, 24, 26 to 28, 30 to 34, 36, 37 and 41 to 46 are acknowledged.
Amendment of paragraph [0131] of the Specification is acknowledged, no new matter was added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23, 24, 26 to 34, 36, 37 and 41 to 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 21, 28 and 44:
The claims include the limitation “each expanded layer having a slit pattern that upon expansion forms a plurality of cells”. This is unclear since Figure 1 and Paragraph 66 of the specification indicates that the “slit patterns” are defined on the slit sheet material, not on the expanded material. For prosecution it will be considered that before expansion the first layer of expanded slit paper and at least a second layer of expanded slit paper each have a slit pattern.

Regarding Claims 30:
The claim reads the limitation “wherein said slit pattern of said first layer includes a different spacing between rows of slits than said slit pattern of said second layer”. This is unclear since the “rows” are not defined; a row of slits can be defined along the length of the paper material or across and additionally is not defined how that spacing is measured. Also, Figure 1 and Paragraph 66 of the specification indicates that the “slit patterns” are defined on the slit sheet material, not on the expanded material.
For prosecution it will be considered that the “spacing between the rows” corresponds to the “unslit dimension 102” on Figure 1 and the rows are defined in a “width direction” direction of the sheets as defined on Figure 1.

Regarding Claims 41 to 43 and 46:
The Claims include a limitation that reads about “the first and second layers interlock and nest an amount that is less than 25%, or 20% or 10% of the combined thickness of the first and second layers” without providing any indication about how that result is achieved. The recited function does not follow from the structure recited in the claim so it is unclear whether the function requires some other structure or is simply a result of operating the apparatus on a certain way. Also, there is no indication on how to calculate the mentioned interlock and nest percentages.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23, 24, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodrich (US 5782735).
Regarding Claims 21, 23, 28
Goodrich discloses a wrapping product, comprising: 
a first layer of expanded slit paper and at least a second layer of expanded slit paper layered on said first layer of expanded slit paper (Figure 12, output 1178, made from expanding together 1174 and 1176), 
each expanded layer having a slit pattern that upon expansion forms a plurality of cells that include lead wall regions that are each inclined at an inclination angle with respect to the plane of the respective layer prior to expansion (Figure 20, sections 2032, and 2020 are equivalent to lead walls 801), 
said inclination angles including angles in the range from 50 to 85 degrees (Column 17 lines 1 to 10 mentions an angle of 60 degrees), 
wherein the lead wall regions of adjacent layers directly contact and interlock with each other and resist retraction (Figure 2 shows the interlocking of layers, Column 9, lines 45 to 60, The desired net effect is a nesting where the land of one layer drops into the cell of the adjacent layer only to the extent necessary to provide interlocking, that is, preclude relative motion of the layers), and 
wherein the lead wall regions of said first layer of expanded slit paper are oriented differently from the lead wall regions of said second layer of expanded slit paper, whereby 3Application No.: 16/274,028Docket No.: P191076US01reducing nesting between said first layer of expanded slit paper and said second layer of expanded slit paper (Figure 12 shows material 1174 and 1176, Column 10, line 65 to Column 11, line 19, The balance between interlocking and maximizing thickness can be achieved by offsetting the adjacent layers or offsetting the slit pattern and reversing the direction of offset on layer relative to the adjacent layer… By having one roll unwind counterclockwise and the other clockwise, the aforenoted crossing of the lines of slits of adjacent rolls occurs, producing the desired blend between interlocking and maximizing of expanded thickness).

Regarding Claims 24, 26 and 29:
Goodrich discloses that the paper packaging product is wrapped around an object (Abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41 to 43, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (US 5782735).
Regarding Claims 41 to 43, 45 and 46:
As discussed above for claim 21, the modified invention of Goodrich discloses the invention as claimed.
Goodrich discloses that the lead wall regions of adjacent layers interlock with each other and thereby resist retraction (Figures 1 and 2, Column 3 lines 53 to 65) but does not disclose a particular range for the amount of interlocking related to the combined thickness of the first and second layers.
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to get the interlocking to a minimum, since a high value of interlocking is undesirable but some is desired to avoid retraction and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (US 5782735) in view of Staley (US 4989487) or Pearl (US 4462292) or Abe (US 5399049) or Faltin (US 3813981).
Regarding Claim 27:
As discussed above for claim 21, Goodrich discloses the invention as claimed, in particular interlocking the cells to prevent slippage between adjacent layers, while maximizing the cumulative thickness of the layered material. Thus, on the one hand, the adjacent layers should interlock while on the other hand the adjacent layers should not interlock in order to maximize the thickness of the expanded, multilayered product and indicate that an angle of 60 degrees is adequate of the land areas to the plane with the unexpanded sheets to inhibit what can be a “switch back effect” as defined on paragraph 60 of the specification.
Goodrich does not specifically discuss a “wedge effect” as defined on paragraph 61 of the specification as “the cutting of a slit to form a slit having a straight line cut along one edge and an angled cut along the other edge of the slit”.
To create a wedge as claimed, the knife making the cut has to include an straight side to make the straight cut and an inclined side to make the angled side of the slit; that kind of blade is fairly common in the art such as: Staley on Figure 3 teaches using an apparatus for slitting paper that includes an anvil and blades 24 shaped with one straight side and an inclined side; Pearl on Figure 3 teaches making a slit as claimed with a similarly shaped knife; Abe on Figure 12 also teaches making a “V notch” of the claimed shape by using a similarly shaped knife; and Faltin on Figure 5a also teaches making a wedge as claimed with another similar knife.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Goodrich the teachings of Staley, Pearl, Abe or Faltin and use a knife that includes an straight side to make a straight cut on one side of the slit and an inclined side to make the angled side of the slit if so desired, since that is a common practice in the art. Note that Goodrich by itself discloses inhibiting the “switch back effect” without the need to include the “wedge effect”.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Goodrich (US 5782735) in view of Maida (5365819).
Regarding Claim 44:
Goodrich discloses a paper cushioning product, comprising: 9Application No.: 16/274,028Docket No.: P191076US01 
a first layer of expanded slit paper and at least a second layer of expanded slit paper layered on said first layer of expanded slit paper (Figure 12, output 1178, made from expanding together 1174 and 1176), 
each expanded layer having a slit pattern that upon expansion forms a plurality of cells that include lead wall regions that are each inclined at an inclination angle with respect to the plane of the respective layer prior to expansion (Figure 20, sections 2032, and 2020 are equivalent to lead walls 801), 
said inclination angles including angles in the range from 50 to 85 degrees (Column 17 lines 1 to 10 mentions an angle of 60 degrees), 
wherein the lead wall regions of adjacent layers directly contact each other (Figure 2 show lead wall regions in direct contact), 
wherein at least one of said first layer and said second layer have slits that have an extending portion at an edge of the slit that extends below a plane of the respective first layer or second layer formed by blades cutting through to an anvil (Figure 19, the slits are cut through the whole thickness of the paper so on expansion it can become the expanded material of Figure 20, Paragraph 52, Figure 18 show knifes 8111 cutting over an anvil 8112).
Goodrich does not disclose a soft anvil.
Maida teaches making a similar slit material and using a “soft anvil” to facilitate the formation of the slits the anvil be soft enough so that the blades will form recesses in the anvil making sure the knifes go through the paper (Figures 5 and 7, Column 4, lines 50 to 55, Column 5, lines 12 to 18).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Goodrich the teachings of Maida and use a soft anvil to facilitate the formation of the slits so that the blades will form recesses in the anvil making sure the knifes go through the paper.
Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.

Regarding Claim 21 the Applicant argues that Goodrich does not disclose “wherein the lead wall regions of said first layer of expanded slit paper are oriented differently from the lead wall regions of said second layer of expanded slit paper”; and regarding Claim 28 argues that Goodrich does not disclose “the lead wall regions of said first layer of expanded slit paper are oriented non-parallel to the lead wall regions of said second layer of expanded slit paper”.
The Examiner disagrees with the argument. As indicated on the rejection Goodrich on Figure 12 shows material 1174 and 1176, Column 10, line 65 to Column 11, line 19, read that “the balance between interlocking and maximizing thickness can be achieved by offsetting the adjacent layers or offsetting the slit pattern and reversing the direction of offset on layer relative to the adjacent layer… By having one roll unwind counterclockwise and the other clockwise, the aforenoted crossing of the lines of slits of adjacent rolls occurs, producing the desired blend between interlocking and maximizing of expanded thickness”. So, when the sheets are reversed the lead walls are formed with inverted orientation, so they will be “oriented differently” and surely not parallel.
Note that the reference on the record Hickey (US 4832228) could have been used for this limitation too and with the same motivation.

Regarding Claim 44, the Applicant argues that Goodrich does not disclose “at least one of said first layer and said second layer have slits that have an extending portion at an edge of the slit that extends below a plane of the respective first layer or second layer formed by blades cutting through to a soft anvil”. The examiner indicates that Goodrich surely does not disclose a soft anvil; and that is why the reference Maida (5365819) was included.

Regarding Claim 30, the claim would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Allowable Subject Matter
Claim 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding Claim 30:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed paper packaging product comprising: at least a pair of limited nesting adjacent layers of an expanded slit paper packaging product, both layers having a plurality of slits in a pattern before being expanded, 
said slits pattern upon expansion of a length of said pair of limited nesting adjacent layers forming cells having lead wall regions including inclination angles in the range from 50 to 85 degrees,
wherein said at least a pair of limited nesting adjacent layers includes a first layer having a first pattern of a row of land portions and a second layer having a second pattern of row of land portions, 
wherein said slit pattern of said first layer includes a different spacing between rows of slits than said slit pattern of said second layer and the row of land portions of the first layer is offset from the row of land portions of the second layer, and6Application No.: 16/274,028Docket No.: P191076US01 said first layer and said second layer interlocking one another.

The most similar art of record would be Goodrich (US 5782735) as used on the office action. Goodrich discloses all the limitations of the claim, including the rows of land portions being offset, with the exception of the slit pattern of said first layer includes a different spacing between rows of slits than said slit pattern of said second layer. This limitation is not discussed on any reference on the record and there is not a reasonable motivation to make that modification.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731